Citation Nr: 9905522	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post nasal fracture, on appeal from the 
initial grant of service connection.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar syndrome, postoperative lumbar 
fusion, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability rating in excess of 10 
percent for chronic cervical syndrome, residuals of neck 
injury, on appeal from the initial grant of service 
connection.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to July 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for status post nasal fracture, chronic 
lumbar syndrome, postoperative lumbar fusion, and chronic 
cervical syndrome, residuals of neck injury, each evaluated 
as 10 percent disabling, and granted service connection for 
bilateral hearing loss, evaluated as zero percent disabling.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for an equitable disposition of 
these claims.

2.  Since the veteran's retirement from service, his status 
post nasal fracture has been manifested by deformity of the 
external nasal structures with significant deviation to the 
right, bilateral severe obstruction, and subjective 
complaints of difficulty breathing.

3.  The veteran is currently receiving the maximum schedular 
disability rating for deviation of the nasal septum.

4.  Since the veteran's retirement from service, his lumbar 
spine condition has been manifested by slight limitation of 
motion and subjective complaints of pain without any 
objective evidence of functional loss.

5.  Since the veteran's retirement from service, his cervical 
spine condition has been manifested by slight limitation of 
motion and subjective complaints of pain without any 
objective evidence of functional loss.

6.  Since the veteran's retirement from service, his hearing 
loss disability has been manifested by an average puretone 
thresholds of 30 decibels in the right ear and 28 decibels in 
the left ear, with speech recognition ability of 100 percent 
for both ears, resulting in Level "I" hearing in both ears.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for the veteran's service-connected 
status post nasal fracture.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.97, Diagnostic Code 
6502 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected chronic lumbar 
syndrome, postoperative lumbar fusion, have not been met 
since the grant of service connection.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5295 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected chronic cervical 
syndrome, residuals of neck injury, have not been met since 
the grant of service connection.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, and 4.71a, Diagnostic Code 5290 (1998).

5.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, and 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present well-
grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his nasal, lumbar, cervical, and hearing loss 
disorders.  Therefore, his claims continue to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional treatment 
records that the RO failed to obtain, and sufficient evidence 
is of record to rate the veteran's service-connected 
disabilities properly.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the veteran disagreed with the original disability 
ratings assigned for these conditions, the RO issued a 
Statement of the Case (SOC) that essentially addressed the 
issues as entitlement to increased evaluations.  The United 
States Court of Veterans Appeals (Court) recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The SOC provided to the veteran incorrectly identified the 
issues on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  The SOC indicated that all the evidence of 
record at the time of the July 1997 rating decision (i.e., 
service medical records and 1997 VA examination reports) was 
considered in assigning the original disability ratings for 
the veteran's nasal, lumbar, cervical, and hearing loss 
disorders.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to higher disability ratings for any of these 
conditions for any period of time since his original claim.  

Despite the incorrect phrasing of the issues on appeal in the 
SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claims of disagreement 
with the original ratings properly considered based on all 
the evidence of record.  In the particular circumstances of 
this case, it would be pointless to remand the veteran's 
claims in order to instruct the RO to issue a SSOC that 
correctly identified the issues on appeal.  Any error to the 
veteran by the RO's phrasing of the issues on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, his service medical 
records, and reports of various VA examinations conducted in 
1997.  Evidence pertinent to each issue on appeal is 
discussed below.

Status post nasal fracture

The veteran's service medical records showed that he 
underwent polypectomy and septoplasty in 1977.  He had a 
nasal septal deformity.  He now has significant deviation of 
the external nose to the right, elevation of the right nasal 
bone, depression of the left nasal bone, septal deviation, 
and severe obstruction bilaterally.

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for deviation of the nasal 
septum.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).  
Diagnostic Code 6502 provides a single 10 percent rating when 
the deviation of the nasal septum is of traumatic origin and 
results in 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  There are no 
other diagnostic codes potentially applicable to this 
condition. 

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The assigned 10 percent 
disability rating for deviation of the nasal septum 
encompasses a level of compensation for symptoms due to this 
disorder, such as difficulty breathing, and for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis, 6 Vet. 
App. at 429-430.

Chronic lumbar syndrome, postoperative lumbar fusion

The veteran's service medical records showed that he 
repeatedly complained of back injuries and back pain.  It was 
noted that he had a slipped disc in 1978.  Other objective 
findings included muscle spasms, tenderness, and limitation 
of motion.  He maintains that he underwent fusion of the 
lumbar spine in 1986.  Although these medical records have 
not been obtained, x-rays in 1997 confirmed fusion or partial 
fusion of the lateral masses at L4, L5, and S1.  

The veteran is rated as 10 percent disabled for his lumbar 
spine disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The most recent diagnosis for this condition was chronic 
lumbar syndrome, and this condition does not have a specific 
diagnostic code under the Schedule.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 
(1998).  Therefore, the veteran's service-connected lumbar 
spine disorder is rated analogous to lumbosacral strain under 
Diagnostic Code 5295.

Under Diagnostic Code 5295, a 10 percent disability rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Upon VA examination in 1997, range of motion for the 
veteran's lumbosacral spine was forward flexion to 75 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Therefore, the objective medical evidence shows 
that the veteran has no more than slight limitation of motion 
of the lumbar spine overall.  The ranges of motion findings 
do not show unilateral loss of lateral spine motion.  There 
have been no findings of muscle spasm.  The only other 
abnormal objective finding has been mild tenderness to 
palpation over the right lumbosacral area.  The medical 
evidence does not show that the criteria for a 20 percent 
disability rating under Diagnostic Code 5295 have been met.

The veteran's representative argued that the criteria for a 
40 percent disability are met, in that x-rays showed disc 
space narrowing at L4-5.  However, there are no other 
findings indicative of severe lumbosacral strain, such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or loss of lateral motion with osteo-
arthritic changes.  Diagnostic Code 5295 indicates that the 
criteria for a 40 percent disability rating are met when 
"some of the above" findings are present, which indicates 
that more than one of the findings listed must be present in 
order to warrant a 40 percent disability rating.  Moreover, 
these findings must be in conjunction with abnormal mobility 
on forced motion, which the evidence does not show the 
veteran experiences.

In determining the appropriate rating for the veteran's 
lumbar spine condition, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

The veteran has complained of pain with motion of the lumbar 
spine.  The Board finds, however, that the 10 percent 
disability rating adequately compensates him for his 
limitation of motion and functional loss.  As indicated 
above, limitation of motion of the lumbar spine is of a 
slight level overall.  Limited motion of the lumbar spine 
results in a certain level of functional loss.  There is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  His gait pattern has 
been normal upon examination.  There is no indication that he 
seeks medical treatment for this condition, either on a 
regular basis or during flare-ups.  His back condition meets 
none of the criteria for a higher rating discussed above.  

The veteran's primary complaint regarding his low back 
condition is pain that is aggravated by physical activity 
such as lifting.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The assigned 10 
percent disability rating contemplates painful motion 
characteristic of a lumbar spine disorder.  In this case, the 
10 percent disability rating for, at most, slight impairment 
of the lumbar spine adequately compensates the veteran for 
the level of his pain where there is no evidence of 
functional loss.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his low back disability.  Although the Board 
sympathizes with the veteran's difficulties due to his lumbar 
spine disorder, the Board is constrained to abide by VA 
regulations.  The veteran experiences only slight decrease in 
limitation of motion of the lumbar spine.  The medical 
evidence does not show any findings that would warrant an 
increased disability rating as discussed above.  Without one 
of these findings, he simply is not entitled to a disability 
rating higher than 10 percent.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected chronic lumbar syndrome, 
postoperative lumbar fusion. 

The Board has considered all other potentially applicable 
diagnostic codes.  In order to receive a disability rating in 
excess of the assigned 10 percent, the evidence would need to 
show ankylosis of the lumbar spine under Diagnostic Code 5289 
or moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  However, the medical evidence does not 
show that any of these criteria have been met.  The veteran 
does not have ankylosis of the lumbar spine, and his 
limitation of motion of the lumbar spine is no more than 
slight.  Therefore, the criteria for an increased rating 
under these diagnostic codes are not met. 

Chronic cervical syndrome, residuals of neck injury

The veteran's service medical records showed that he injured 
his neck on more than one occasion.  In November 1976, it was 
indicated that he had fractured the spinous process of C2, 
and he was provided a cervical collar.  In September 1979, he 
was treated for muscle sprain of the cervical spine.

The veteran is rated as 10 percent disabled for his cervical 
spine disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5290.  The most recent diagnosis for this condition was 
chronic cervical syndrome, and this condition does not have a 
specific diagnostic code under the Schedule.  As discussed 
above, this condition must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, the veteran's service-connected cervical spine 
disorder is rated based on the residual condition of limited 
motion of the cervical spine under Diagnostic Code 5290.

The currently assigned 10 percent disability rating requires 
slight limitation of motion of the cervical spine.  
Diagnostic Code 5290 also provides a 20 percent disability 
rating for moderate limited motion and a 30 percent 
disability rating for severe limited motion.

Upon VA examination in April 1997, range of motion of the 
cervical spine was left and right lateral rotation to 60 
degrees, and flexion and extension to 30 degrees.  These 
range of motion findings show that the veteran has no more 
than slight limitation of motion of the cervical spine.  
Therefore, the preponderance of the evidence is against 
assignment of an increased disability rating under Diagnostic 
Code 5290.

As indicated above, the veteran's service medical records 
showed that he incurred a fracture of the spinous process at 
C2, and x-rays in 1997 showed an ossific density just 
posterior to the C2 spinous process, which could be from an 
old fracture.  Diagnostic Code 5285 for residuals of fracture 
of vertebra provides a 60 percent disability rating where 
there is no cord involvement and there is abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  There is no evidence showing 
that the veteran has demonstrable deformity of any vertebral 
body, including C2.  At no time has a medical professional 
indicated that the veteran has abnormal mobility of the 
cervical spine, as opposed to limitation of motion, or that 
it is necessary that he wear a jury mast.  Therefore, the 
preponderance of the evidence is against assignment of an 
increased disability rating under Diagnostic Code 5285.

A 30 percent disability rating may be assigned under 
Diagnostic Code 5287 for favorable ankylosis of the cervical 
spine, and a 40 percent disability rating for unfavorable 
ankylosis of the cervical spine.  However, there is no 
medical evidence of ankylosis in the veteran's cervical 
spine.

The laws and regulations regarding consideration of 
functional loss are discussed above and will not be repeated 
here.  In this case, the evidence shows that the veteran 
complained of pain with range of motion testing of the 
cervical spine during the VA examination.  However, the 
current 10 percent disability rating adequately compensates 
the veteran for his limitation of motion and pain.  The 
veteran has a slight level of limited motion of the cervical 
spine, and limited motion results in a certain level of 
functional loss.  There is no medical evidence showing that 
the veteran experiences any additional functional loss during 
flare-ups or with use.  There is no evidence showing that he 
receives treatment for this condition, either on a regular 
basis or during flare-ups.  There is no evidence that he has 
had to wear a neck brace since the inservice treatment 20 
years ago. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, there is no 
reasonable doubt on this matter.  There is no doubt that the 
veteran has symptomatology such as slight limitation of 
motion and pain.  Although the Board sympathizes with the 
veteran's difficulties due to his cervical spine disorder, 
the Board is constrained to abide by VA regulations.  The 
veteran does not have ankylosis of the cervical spine, 
moderate limitation of motion, vertebral deformity, or 
abnormal mobility requiring neck brace.  Without one of these 
findings, he simply is not entitled to a disability rating 
higher than 10 percent.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
See Spurgeon.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a disability rating 
greater than 10 percent for the veteran's chronic cervical 
syndrome, residuals of neck injury.  The Board has considered 
all other potentially applicable diagnostic codes, as 
discussed above.

Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  





TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The veteran's service medical records showed extensive 
treatment for hearing loss.  He underwent a tympanotomy 
during service.  There is only one audiogram of record 
conducted since the veteran's separation from service.  On 
the authorized audiological evaluation in April 1997, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
45
LEFT
10
10
10
40
50

The average puretone threshold was 30 decibels for the right 
ear and 28 decibels for the left ears.  Speech audiometry 
revealed speech recognition ability of 100 percent for both 
ears.  The examiner concluded that the veteran had mild high 
frequency sensorineural hearing loss bilaterally.

The results of the only audiogram of record conducted since 
the veteran's separation from service indicate that his 
hearing loss is properly evaluated as zero percent disabling.  
Based on a 100 percent speech recognition score and a 30-
decibel average puretone threshold, Table VI indicates a 
designation of Level "I" for the right ear.  Based on a 100 
percent speech recognition score and a 28-decibel average 
puretone threshold, Table VI indicates a designation of Level 
"I" for the left ear.  When applied to Table VII, the 
numeric designations of "I" for both ears translated to a 
zero percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).  Therefore, the veteran's service-connected 
hearing loss has been noncompensable since his separation 
from service.  38 C.F.R. § 4.85, Tables VI and VII (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran 
maintains that his hearing loss interferes with his 
employment, in that he has to concentrate to hear what is 
being said or ask others to repeat what they have said.  
Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable disability rating for bilateral 
hearing loss.


ORDER

1.  There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for status post nasal fracture is 
denied.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar syndrome, postoperative lumbar 
fusion, is denied.

3.  Entitlement to a disability rating in excess of 10 
percent for chronic cervical syndrome, residuals of neck 
injury, is denied.

4.  Entitlement to a compensable disability rating for 
hearing loss is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

